UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2160



ABDIGANI HASSAN ALAS,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-418-520)


Submitted:   March 30, 2005                 Decided:   May 10, 2005


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Abdigani Hassan Alas, Petitioner Pro Se. Michele Yvette Francis
Sarko, Victor Matthew Lawrence, Michelle Elizabeth Gorden, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Abdigani Hassan Alas, a native and citizen of Somalia,

petitions for review of an order of the Board of Immigration Appeals

affirming without opinion the Immigration Judge’s denial of his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.        Alas challenges the finding

that he failed to meet his burden of proof to qualify for asylum.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Alas fails to show that the evidence compels a

contrary result.    Having failed to qualify for asylum, Alas cannot

meet the higher standard to qualify for withholding of removal.

Chen   v.   INS,   195   F.3d   198,   205   (4th   Cir.   1999);   INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            Accordingly, we deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           PETITION DENIED




                                   - 2 -